
	
		I
		112th CONGRESS
		1st Session
		H. R. 3752
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to require each
		  agency Chief Financial Officer to submit to the Office of Management and Budget
		  a report on and recommendations concerning the adjustment or reduction of fees
		  imposed by the agency for services and things of value it
		  provides.
	
	
		1.Short titleThis Act may be cited as the
			 Cost Recovery and Fair Value for
			 Services Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)The Federal Government has an obligation to
			 United States citizens to be stewards of their hard-earned taxpayer dollars by
			 operating in an efficient manner.
			(2)There are hundreds
			 of Federal agencies in the executive branch providing an array of services and
			 programs.
			(3)It is critical,
			 especially in times when national debt is high, for these agencies to ensure
			 that the programs they provide are consistently assessed regarding their costs
			 and self-financed to the greatest extent possible.
			(4)By setting
			 equitable user fee rates for services provided, agencies as well as those who
			 use the services can participate in the shared fiscal responsibility needed to
			 reduce the deficit without overburdening users or constraining demand.
			3.User fee
			 report
			(a)AmendmentSection 902 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(c)User fee report
				required
						(1)In
				generalNot later than
				October 1 of each odd-numbered year, beginning with October 1, 2011, an agency
				Chief Financial Officer shall prepare and submit a report to the Director of
				the Office of Management and Budget on the review and recommendations under
				subsection (a)(8) and shall include with regard to the recommendations
				concerning the adjustment or reduction of fees imposed by the agency for
				services and things of value it provides for the matters described under
				paragraphs (2) and (3).
						(2)Matters related
				to equityThe report required by paragraph (1) shall include the
				following:
							(A)An evaluation of whether each user is
				paying an equitable amount and the ability of the user to pay the fee.
							(B)The extent to
				which use of such program by certain users, or for certain types of uses,
				provides a public benefit.
							(C)The extent to which the program for which
				the fee is funding benefits the public and identifiable users.
							(3)Matters related
				to efficiencyThe report required by paragraph (1) shall include
				the following:
							(A)The amount of the fee sufficient to cover
				the full cost of the service or thing of value provided by the agency.
							(B)Whether the agency has timely and reliable
				cost data to determine the amount of the fee to cover the full cost of the
				service or thing of value provided by the agency.
							(C)The extent to which the fee will fully or
				partially recover costs of the service or thing of value provided by the
				agency.
							(D)Whether the fee
				structure should include exemptions or reduced fees.
							(E)Whether the fee
				should be set as a percentage or as a fixed dollar amount.
							(F)How the fee will be structured to cover the
				intended share of the cost of the service or thing of value provided by the
				agency over time.
							(G)Whether fee collections are projected to
				change over time in relation to the cost of the service or thing of value
				provided by the agency.
							(4)DefinitionsIn
				this subsection:
							(A)Equitable
				amountThe term equitable amount means an amount
				that is set at a level so that a user with the ability to pay a higher fee pays
				more for the service and thing of value than a user with less ability to
				pay.
							(B)UserThe
				term user means a person that pays a fee imposed by an agency for
				services and things of value provided by the
				agency.
							.
			(b)Submission by
			 OMBNot later than December 1
			 of each year in which a report is submitted under section 902(c) of title 31,
			 United States Code, as added by subsection (a), the Director of the Office of
			 Management and Budget shall compile and transmit the reports, along with a
			 summary prepared by the Director, including an identification of any
			 recommendations in the report the Director does not agree with and the reasons
			 for such disagreement, to the Committee on Oversight and Government Reform of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
			
